DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel J. Pereira on 1/26/2022.
The application has been amended as follows: 
In claim 7, ninth to last line, before “treating” please insert –heat–.
In claim 13, line 2, before “is” please delete “treatment” and insert –treating–.
In claim 15, line 3, after “comprises” please delete “at least one” and insert –the–.
Allowable Subject Matter
Claims 1-13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or fairly suggest the magnetocaloric material as claimed. In particular, the closest prior art, In particular, the closest prior art, Degen (US 2011/0037342), teaches a thermomagnetic (i.e., magnetocaloric) material having a composition according to the general formula (I) (AyBy-1)2+δCwDxEz, wherein A is Mn or Co, B is Fe, Cr, or Ni, C, D, and E are selected from P, B, Se, Ge, Ga, Si, Sn, N, as and Sb, wherein at least two of C, D, and E are different and at least one of C, D, and E is Ge or Si, δ is a number in a range from -0.1 to 0.1, and w, x, y, z are numbers in a range from 0 to 1, where w+x+z=1 (Abstract, [0002], [0011]-[0017]). Although the composition of Degen broadly 
Thus, claim 1 is distinct over the teachings of the prior art. Claims 2-13 and 15 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734